Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document979-2
                                  981 Filed
                                       Filed02/11/19
                                             02/08/19 Page
                                                       Page11ofof66


                                        USDC SDNY
                                        DOCUMENT
                                        ELECTRONICALLY FILED
                                        DOC #:
                                        DATE FILED: 2/11/2019
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document979-2
                                  981 Filed
                                       Filed02/11/19
                                             02/08/19 Page
                                                       Page22ofof66
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document979-2
                                  981 Filed
                                       Filed02/11/19
                                             02/08/19 Page
                                                       Page33ofof66
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document979-2
                                  981 Filed
                                       Filed02/11/19
                                             02/08/19 Page
                                                       Page44ofof66
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document979-2
                                  981 Filed
                                       Filed02/11/19
                                             02/08/19 Page
                                                       Page55ofof66
Case
 Case1:16-cr-00776-VEC
      1:16-cr-00776-VEC Document
                         Document979-2
                                  981 Filed
                                       Filed02/11/19
                                             02/08/19 Page
                                                       Page66ofof66




                                                2/11/2019
